Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00467-CR

                                  Lynda Renee SOLOMON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                   From the 82nd Judicial District Court, Falls County, Texas
                                    Trial Court No. 9165
                       Honorable Robert Miller Stem, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED December 20, 2013.


                                                _________________________________
                                                Catherine Stone, Chief Justice